Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders Merge Healthcare Incorporated Milwaukee, Wisconsin We hereby consent to the incorporation by reference in the Registration Statements on FormS-3 (Nos. 333-125603, 333-161689 and 333-161691) and Form S-8 (Nos. 333-34884, 333-100104, 333-107997, 333-40882, 333-107991 and 333-125386) of Merge Healthcare Incorporated of our reports dated March 12, 2010 relating to the consolidated financial statements and the effectiveness of Merge Healthcare Incorporated’s internal control over financial reporting, which appear in this Form 10-K. /s/ BDO Seidman, LLP Milwaukee, Wisconsin March 12, 2010
